Motion for reargument denied, with $20 costs and necessary reproduction disbursements. Motion to amend remittitur on appeal as against A & M Wallboard, Inc., granted. Return of remittitur requested and, when returned, that portion of the remittitur will be amended to read as follows: “On appeal as against A & M Wallboard, Inc.: Order reversed, with costs, and the case remitted to Supreme Court, New York County, for determination of the amount payable to appellant by A & M Wallboard, Inc. under the terms of the indemnity agreement, and for entry of judgment against A & M Wallboard, Inc.” [See 58 NY2d 655.]